DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 09/08/2020. 
The status of the Claims is as follows:
Claims 3-8 have been cancelled;
Claims 1, 11, 15, 21 and 25 have been amended;
Claims 1, 2 and 9-27 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claims 1, 2, and 9-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. The limitation “each said fastener being of the same first material, each said fastener having a same first weight” recited in Claims 1, 11, 15, 21 and 25 is not sufficiently described in the specification. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10-12, 14-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Smolinski et al. (US 20050194421; Smolinski) in view of Jalbert et al. (US 6431430; Jalbert) further in view of Gregory et al. (US 20130320068) and further in view of Bergqvist et al. (US 5089738; Bergqvist)

Regarding Claim 1 Smolinski discloses a powered fastener driving tool (Fig. 1) comprising:
(a) a housing assembly (22) including a main compartment (42) and a handle assembly (38) extending from the main compartment (42);
(b) an end plug assembly (46) attached to the handle assembly (38);
(c) a power source or supply assembly (par 16) positioned in the housing assembly (22);
(d) a fastener supply assembly (34) connected to the housing assembly (22), the fastener supply assembly (34) configured to receive a plurality of fasteners (32), each fastener (4; par 17) comprising a head (5) and a shank (6) extending from the head (5) each said fastener (4) having a same first length fasteners (Fig. 1);
(e) a fastener driving assembly (par 19) supported by the housing assembly (22) and configured to drive said fasteners (4);
(f) a trigger mechanism assembly (par 19) connected to the handle assembly (38) of the housing assembly (22) and including a trigger (40) having a front face (annotated Fig. 1);
(g) a work piece contact element assembly (par 14) connected to the main compartment (42) of the housing assembly (22); and
(h) a pneumatic connector (par. 19) connected to the end plug assembly (46). 



    PNG
    media_image1.png
    578
    565
    media_image1.png
    Greyscale

Smolinski discloses a fastener supply assembly (34) connected to the housing assembly (22), each fastener (4; par 17) comprising a head (5) and a shank (6) extending from the head (5) each said fastener (4) having a same first length fasteners (Fig. 1);

However Smolinski does not expressly disclose each said fastener being of the same first material, each said fastener having a same first weight. 



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners of Smolinski to include fasteners of the same material and same weight as taught by Jalbert since Col 28 lines 13-34 of Jalbert suggests that such a modification would provide lubricant on the fasteners, facilitating driving of the nails for the purposes of improving the efficiency of the power fastening tool. 

    PNG
    media_image2.png
    555
    677
    media_image2.png
    Greyscale



Gregory teaches a powered fastener driving tool (1) that includes a housing assembly (4) and a fastener supply assembly (100) the power fastener driving tool (1) having 
(i) a first operational state in which the fastener supply assembly does not include any of said fasteners or other fasteners (empty) and no compressed air supply line is connected to the pneumatic connector; (par 119; Fig. 8)
(ii) a second operational state in which the fastener supply assembly includes a full supply of said fasteners and no other fasteners and no compressed air supply line is connected to the pneumatic connector; (par 95; Fig. 3) and
(iii) third operational states in which the fastener supply assembly includes at least one and less than a full supply of said fasteners and no other fasteners and no compressed air supply line is connected to the pneumatic connector; (par 96, Figs 6, 9, 13)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include the claimed operational states as taught by Gregory since an empty fastener supply assembly, a full fastener supply assembly and various states of the fastener supply assembly ranging from just under full and just before empty and where the compressed air supply line is connected or disconnected are all inherent states of operation, well known in the art. (MPEP 2112(III) 
 	 
Smolinski in view of Jalbert and Gregory teaches that the housing assembly, the end plug assembly, the power source or supply assembly, the fastener supply assembly, the fastener driving assembly, the trigger mechanism assembly, and the work piece contact element assembly 

However Smolinski in view of Jalbert and Gregory does not expressly teach the powered fastener driving tool has a center of gravity in each of the first, second, and third operational states, and such that said center of gravity moves from (a) a first center of gravity envelope in the first operation state to (b) one of a plurality of third center of gravity envelopes in the third operational state to (c) a second center of gravity envelope in the second operational state wherein the first center of gravity envelope for the first operational state encompasses an area forward and rearward of the front face of a top section of the trigger of the trigger mechanism assembly; wherein the second center of gravity envelope for the second operational state encompasses an area forward and rearward of the front face of a bottom section of the trigger of the trigger mechanism assembly; and wherein the one of a plurality of third center of gravity envelopes for one of the third operational states encompasses an area between the first center of gravity envelope and the second center of gravity envelope.

Bergqvist teaches a powered fastener driving tool (Fig. 1) where it is known and advantageous to align the center of gravity (TP) of the tool along the trigger (3) (Fig.1) (Col 1 lines 20-36). At Col 2 lines 30-50 Bergqvist demonstrates that when the center of gravity is arranged on the trigger in one operational state of the powered fastener driving tool, the center of gravity of the powered fastener driving tool shifts along the trigger (3) in the direction of a shifting weight on the fastener driving tool in alternate operational states of the powered fastener driving tool. (Fig. 1 and Fig. 2) 

According to the teachings of Bergqvist one of ordinary skill in the art would understand that the center of gravity of the powered fastener driving tool of Smolinski in view of Jalbert and Gregory would shift from a position on the lower surface of the trigger in the claimed second operational 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the location of the center of gravity of Smolinski in view of Jalbert Gregory to align the center of gravity at the trigger as taught by Bergqvist since (Fig.1) (Col 1 lines 20-36) of Bergqvist suggests that such a modification is well known and advantageous for the operation of the powered fastener driving tool. 

When the center of gravity of a powered fastener driving tool is located at the trigger, the claimed first center of gravity envelope for the first operational state encompasses an area forward and rearward of the front face of a top section of the trigger of the trigger mechanism assembly; a second center of gravity envelope for the second operational state encompasses an area forward and rearward of the front face of a bottom section of the trigger of the trigger mechanism assembly; and one of a plurality of third center of gravity envelopes for one of the third operational states encompasses an area between the first center of gravity envelope and the second center of gravity envelope are each a natural result of the specific weight of the fasteners and the shifting weight in the fastener supply assembly in the powered fastener driving tool. (MPEP 2112(III)


 
Regarding Claim 2, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski further teaches the powered fastener driving tool is a pneumatic nailer (par 19).

Regarding Claim 10, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski in view of Jalbert, Gregory does not expressly teach the first center of gravity envelope, the second center of gravity envelope, and the plurality of third center of gravity envelopes collectively form a total center of gravity envelope extending parallel or substantially parallel to the front face of the trigger.

Bergqvist teaches a powered fastener driving tool (Fig. 1) where it is known and advantageous to align the center of gravity (TP) of the tool along the trigger (3) (Fig.1) (Col 1 lines 20-36). At Col 2 lines 30-50 Bergqvist demonstrates that when the center of gravity is arranged on the trigger in one operational state of the powered fastener driving tool, the center of gravity of the powered fastener driving tool shifts along the trigger (3) in the direction of a shifting weight on the fastener driving tool in alternate operational states of the powered fastener driving tool. (Fig. 1 and Fig. 2)

According to the teachings of Bergqvist one of ordinary skill in the art would understand that the center of gravity of the powered fastener driving tool of Smolinski in view of Jalbert and Gregory would shift from a position on the lower surface of the trigger in the claimed second operational state where the fastener supply assembly is full of fasteners; to a position on the upper surface of the trigger in the claimed first operational state where the fastener supply assembly is empty of fasteners; as well as a plurality of positions intermediate the upper and lower positions along 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the location of the center of gravity of Smolinski in view of Jalbert Gregory to align the center of gravity at the trigger as taught by Bergqvist since (Fig.1) (Col 1 lines 20-36) of Bergqvist suggests that such a modification is well known and advantageous for the operation of the powered fastener driving tool. 

When the center of gravity is located around the trigger, it is the natural result of the specific weight of the fastener and the shifting weight of the fastener supply assembly, for the claimed first center of gravity envelope, the claimed second center of gravity envelope, and the claimed plurality of third center of gravity envelopes collectively form a total center of gravity envelope extending parallel or substantially parallel to the front face of the trigger. (MPEP 2112(III)

Regarding Claim 11 Smolinski teaches a powered fastener driving tool comprising:
(a) a housing assembly (22) including a main compartment (42) and a handle assembly (38) extending from the main compartment (42);
(b) an end plug assembly (46) attached to the handle assembly (38);
(c) a power source or supply assembly (par 16) positioned in the housing assembly (22);
(d) a fastener supply assembly (34) connected to the housing assembly (22); the fastener supply assembly (34) configured to receive a plurality of fasteners (32), each said fastener (4; par 17) comprising a head (5) and a shank (6) extending from the head (5), each said fastener (4) having a same first length (Fig. 12), 
(e) a fastener driving assembly (par 19) supported by the housing assembly (22);

(g) a work piece contact element assembly (par 14) connected to the main compartment (42) of the housing assembly (22); and
(h) a pneumatic connector (par 19) connected to the end plug assembly (46), 

Smolinski does not expressly disclose a removable end plug assembly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to configure the end plug assembly of Smolinksi to be removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04(V)(C) Please note that in the instant application, pages 10-13, applicant has not disclosed any criticality for the claimed limitations.

Smolinski discloses a fastener supply assembly (34) connected to the housing assembly (22), each fastener (4; par 17) comprising a head (5) and a shank (6) extending from the head (5) each said fastener (4) having a same first length fasteners (Fig. 1);

However Smolinski does not expressly disclose each said fastener being of the same first material, each said fastener having a same first weight. 

Jalbert teaches a powered fastener driving tool (10) that includes a fastener supply assembly (92, 36) configured to receive a plurality of fasteners (34), each fastener comprising a head (annotated Fig. 1) and a shank (annotated Fig. 1) extending from the head (annotated Fig. 1) each said fastener (34) having a same first length fasteners (Fig. 1); Jalbert also teaches each said fastener being of the same first material. (Col 28 lines 13-34) providing a lubricant on the fasteners, facilitating driving of the nails for the purposes of improving the efficiency of the tool. Where the 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners of Smolinski to include fasteners of the same material and same weight as taught by Jalbert since Col 28 lines 13-34 of Jalbert suggests that such a modification would provide lubricant on the fasteners, facilitating driving of the nails for the purposes of improving the efficiency of the power fastening tool. 

Smolinski discloses the arrangement of the components of the powered fastener driving tool. (par 226) However Smolinski does not expressly disclose the claimed plurality of operational states. 

Gregory teaches a powered fastener driving tool (1) that includes a housing assembly (4) and a fastener supply assembly (100) the power fastener driving tool (1) having
(i) a first operational state in which the fastener supply assembly does not include any of said fasteners or other fasteners and no compressed air supply line is connected to the pneumatic connector; (par 119; Fig. 8)
(ii) a second operational state in which the fastener supply assembly includes a full supply of said fasteners and no other fasteners and no compressed air supply line is connected to the pneumatic connector; (par 95; Fig. 3) and
(iii) third operational states in which the fastener supply assembly includes at least one and less than a full supply of said fasteners and no other fasteners and no compressed air supply line is connected to the pneumatic connector; (par 96, Figs 6, 9, 13)
 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include operational states as taught by Gregory since an empty 

Smolinski in view of Jalbert and Gregory teaches the housing assembly, the end plug assembly, the power source or supply assembly, the fastener driving assembly, the trigger mechanism assembly, and the work piece contact element assembly are configured, weighted, sized, shaped, placed and arranged such that the powered fastener driving tool has a center of gravity. 

However Smolinski in view of Jalbert and Gregory does not expressly teach the powered fastener driving tool has a center of gravity in each of the first, second, and third operational states, and such that said center of gravity moves from (a) a first center of gravity location in the first operation state to (b) one of a plurality of third center of gravity locations in the third operational state to (c) a second center of gravity location in the second operational state: wherein the powered fastener driving tool has the first center of gravity location forward of the front face of a top section of the trigger of the trigger mechanism assembly for the first operational state; wherein the powered fastener driving tool has the second center of gravity location rearward of the front face of a bottom section of the trigger of the trigger mechanism assembly for the second operational state; and wherein the powered fastener driving tool has one of the plurality of third center of gravity locations between the first center of gravity location and the second center of gravity location for one of the third operational states.

Bergqvist teaches a powered fastener driving tool (Fig. 1) where it is known and advantageous to align the center of gravity (TP) of the tool along the trigger (3) (Fig.1) (Col 1 lines 20-36). At Col 2 lines 30-50 Bergqvist demonstrates that when the center of gravity is arranged on the trigger in 
 
According to the teachings of Bergqvist one of ordinary skill in the art would understand that the center of gravity of the powered fastener driving tool of Smolinski in view of Jalbert and Gregory would shift from a position on the lower surface of the trigger in the claimed second operational state where the fastener supply assembly is full of fasteners; to a position on the upper surface of the trigger in the claimed first operational state where the fastener supply assembly is empty of fasteners; as well as a plurality of positions intermediate the upper and lower positions along the trigger in the claimed third operations state where the fastener supply assembly includes at least one and less than a full supply of said fasteners and no other fasteners. Having the center of gravity located at the trigger, it is the natural result for the center of gravity to move, as the number of nails in the magazine shift from full to empty, from a lower position on the trigger to a higher position on the trigger.  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the location of the center of gravity of Smolinski in view of Jalbert Gregory to align the center of gravity at the trigger as taught by Bergqvist since (Fig.1) (Col 1 lines 20-36) of Bergqvist suggests that such a modification is well known and advantageous for the operation of the powered fastener driving tool. 

When the center of gravity of a powered fastener driving tool is located at the trigger, the claimed first center of gravity for the first operational state is forward of the front face of a top section of the trigger of the trigger mechanism assembly; the claimed second center of gravity for the second operational state is rearward of the front face of a bottom section of the trigger of the trigger 

Regarding Claim 12, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski further teaches the powered fastener driving tool is a pneumatic nailer (par 19).

Regarding Claim 14, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski in view of Jalbert, and Gregory does not expressly teach the first center of gravity location, the second center of gravity location, and the plurality of third center of gravity locations generally define a line extending parallel or substantially parallel to the front face of the trigger.

Bergqvist teaches a powered fastener driving tool (Fig. 1) where it is known and advantageous to align the center of gravity (TP) of the tool along the trigger (3) (Fig.1) (Col 1 lines 20-36). At Col 2 lines 30-50 Bergqvist demonstrates that when the center of gravity is arranged on the trigger in one operational state of the powered fastener driving tool, the center of gravity of the powered fastener driving tool shifts along the trigger (3) in the direction of a shifting weight on the fastener driving tool in alternate operational states of the powered fastener driving tool. (Fig. 1 and Fig. 2)  

According to the teachings of Bergqvist one of ordinary skill in the art would understand that the center of gravity of the powered fastener driving tool of Smolinski in view of Jalbert and Gregory would shift from a position on the lower surface of the trigger in the claimed second operational state where the fastener supply assembly is full of fasteners; to a position on the upper surface 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the location of the center of gravity of Smolinski in view of Jalbert Gregory to align the center of gravity at the trigger as taught by Bergqvist since (Fig.1) (Col 1 lines 20-36) of Bergqvist suggests that such a modification is well known and advantageous for the operation of the powered fastener driving tool. 

When the center of gravity located around the trigger, it is the natural result of the specific weight of the fasteners and the shifting weight of the fastener supply assembly for the first center of gravity envelope, the second center of gravity envelope, and the plurality of third center of gravity envelopes collectively form a total center of gravity envelope extending parallel or substantially parallel to the front face of the trigger. (MPEP 2112(III)

Regarding Claim 15 Smolinski teaches a powered fastener driving tool (Fig. 1) comprising:
(a) a housing assembly (22) including a main compartment (42) and a handle assembly (38) extending from the main compartment (42);
(b) an end plug assembly (46) attached to the handle assembly (38);
(c) a power source or supply assembly (par 16) positioned in the housing assembly (22);
(d) a fastener supply assembly (34) connected to the housing assembly (22) the fastener supply assembly (34) configured to receive a plurality of fasteners (32), each said fastener (4; par 17) comprising a head (5) and a shank (6) extending from the head (5), each said fastener (4) having a same first length (Fig. 1) 

(f) a trigger mechanism assembly (par 19) connected to the handle assembly (38) of the housing assembly (22) and including a trigger (40) having a front face (annotated Fig. 1); and
(g) a work piece contact element assembly (par 14) connected to the main compartment (42) of the housing assembly (22); and
(h) a pneumatic connector (par 19) connected to the end plug assembly (46), 

Smolinski does not expressly disclose a removable end plug assembly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to configure the end plug assembly of Smolinksi to be removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04(V)(C) Please note that in the instant application, pages 10-13, applicant has not disclosed any criticality for the claimed limitations.

Smolinski discloses a fastener supply assembly (34) connected to the housing assembly (22), each fastener (4; par 17) comprising a head (5) and a shank (6) extending from the head (5) each said fastener (4) having a same first length fasteners (Fig. 1);

However Smolinski does not expressly disclose each said fastener being of the same first material, each said fastener having a same first weight. 

Jalbert teaches a powered fastener driving tool (10) that includes a fastener supply assembly (92, 36) configured to receive a plurality of fasteners (34), each fastener comprising a head (annotated Fig. 1) and a shank (annotated Fig. 1) extending from the head (annotated Fig. 1) each said fastener (34) having a same first length fasteners (Fig. 1); Jalbert also teaches each said fastener 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners of Smolinski to include fasteners of the same material and same weight as taught by Jalbert since Col 28 lines 13-34 of Jalbert suggests that such a modification would provide lubricant on the fasteners, facilitating driving of the nails for the purposes of improving the efficiency of the power fastening tool.

Smolinski in view of Jalbert discloses the claimed arrangement of the components of the powered fastener driving tool including a fastener supply assembly. However Smolinski does not expressly disclosed the claimed plurality of operational states.

Gregory teaches a powered fastener driving tool (1) that includes a housing assembly (4) and a fastener supply assembly (100) the power fastener driving tool (1) having
(i) a first operational state in which the fastener supply assembly does not include any of said fasteners or other fasteners and no compressed air supply line is connected to the pneumatic connector; (par 119; Fig. 8)
(ii) a second operational state in which the fastener supply assembly includes a full supply of said fasteners and no other fasteners and no compressed air supply line is connected to the pneumatic connector; (par 95; Fig. 3) and
(iii) third operational states in which the fastener supply assembly includes at least one and less than a full supply of said fasteners and no other fasteners and no compressed air supply line is connected to the pneumatic connector; (par 96, Figs 6, 9, 13)


Smolinski in view of Jalbert and Gregory teaches that the housing assembly, the end plug assembly, the power source or supply assembly, the fastener supply assembly, the fastener driving assembly, the trigger mechanism assembly, and the work piece contact element assembly are configured, weighted, sized shaped, placed and arranged such that the powered fastener driving tool has a center of gravity.

However Smolinski in view of Jalbert and Gregory does not expressly teach the powered fastener driving tool has a center of gravity in each of the first, second, and third operational states, and such that said center of gravity moves from (a) a first center of gravity envelope in the first operation state to (b) one of a plurality of third center of gravity envelopes in the third operational state to (c) a second center of gravity envelope in the second operational state: wherein the a first center of gravity envelope for the first operational state encompasses a first defined area related to a top section of the trigger of the trigger mechanism assembly; a second center of gravity envelope for the second operational state encompasses a second defined area related to a bottom section of the trigger of the trigger mechanism assembly; and one of a plurality of third center of gravity envelopes for one of the third operational states encompass an area between the first center of gravity envelope and the second center of gravity envelope, wherein the first center of gravity envelope, the second center of gravity envelope, and the plurality of third center 

Bergqvist teaches a powered fastener driving tool (Fig. 1) where it is known and advantageous to align the center of gravity (TP) of the tool along the trigger (3) (Fig.1) (Col 1 lines 20-36). At Col 2 lines 30-50 Bergqvist demonstrates that when the center of gravity is arranged on the trigger in one operational state of the powered fastener driving tool, the center of gravity of the powered fastener driving tool shifts along the trigger (3) in the direction of a shifting weight on the fastener driving tool in alternate operational states of the powered fastener driving tool. (Fig. 1 and Fig. 2)  

According to the teachings of Bergqvist one of ordinary skill in the art would understand that the center of gravity of the powered fastener driving tool of Smolinski in view of Jalbert and Gregory would shift from a position on the lower surface of the trigger in the claimed second operational state where the fastener supply assembly is full of fasteners; to a position on the upper surface of the trigger in the claimed first operational state where the fastener supply assembly is empty of fasteners; as well as a plurality of positions intermediate the upper and lower positions along the trigger in the claimed third operations state where the fastener supply assembly includes at least one and less than a full supply of said fasteners and no other fasteners. Having the center of gravity located at the trigger, it is the natural result for the center of gravity to move, as the number of nails in the magazine shift from full to empty, from a lower position on the trigger to a higher position on the trigger.  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the location of the center of gravity of Smolinski in view of Jalbert Gregory to align the center of gravity at the trigger as taught by Bergqvist since (Fig.1) 

When the center of gravity is located at the trigger assembly,  the first center of gravity envelope for the claimed first operational state encompasses an area of the front face of a top section of the trigger of the trigger mechanism assembly; the second center of gravity envelope for the claimed second operational state encompasses an area of the front face of a bottom section of the trigger of the trigger mechanism assembly; and the plurality of third center of gravity envelopes for one of the claimed third operational states encompasses an area between the first center of gravity envelope and the second center of gravity envelope where the first second and third center of gravity envelopes form a total center of gravity envelope extending parallel or substantially parallel to the trigger are each natural result of the specific weight of the fasteners and the shifting weight in the fastener supply assembly in the powered fastener driving tool. (MPEP 2112(III)

Regarding Claim 16, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski further teaches the powered fastener driving tool is a pneumatic nailer (par 19).

Regarding Claim 18, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski in view of Jalbert, and Gregory doesn’t expressly teach the first defined area for the first center of gravity envelope is forward and rearward of the front face of the top section of the trigger of the trigger mechanism assembly, where the second defined area for the second center of gravity envelope is forward of and rearward of the front face of the bottom section of the trigger of the trigger mechanism assembly, and where the defined area for one of the third center of gravity envelopes is forward of and rearward of the front face of the trigger of the trigger mechanism assembly.

Bergqvist teaches a powered fastener driving tool (Fig. 1) where it is known and advantageous to align the center of gravity (TP) of the tool along the trigger (3) (Fig.1) (Col 1 lines 20-36). At Col 2 lines 30-50 Bergqvist demonstrates that when the center of gravity is arranged on the trigger in one operational state of the powered fastener driving tool, the center of gravity of the powered fastener driving tool shifts along the trigger (3) in the direction of a shifting weight on the fastener driving tool in alternate operational states of the powered fastener driving tool. (Fig. 1 and Fig. 2) 

According to the teachings of Bergqvist one of ordinary skill in the art would understand that the center of gravity of the powered fastener driving tool of Smolinski in view of Jalbert and Gregory would shift from a position on the lower surface of the trigger in the claimed second operational state where the fastener supply assembly is full of fasteners; to a position on the upper surface of the trigger in the claimed first operational state where the fastener supply assembly is empty of fasteners; as well as a plurality of positions intermediate the upper and lower positions along the trigger in the claimed third operations state where the fastener supply assembly includes at least one and less than a full supply of said fasteners and no other fasteners. 

Therefore it would have been obvious to one of ordinary skill in the art a before the effective filing date of the claimed invention, to modify the location of the center of gravity of Smolinski in view of Jalbert Gregory to align the center of gravity at the trigger as taught by Bergqvist since (Fig.1) (Col 1 lines 20-36) of Bergqvist suggests that such a modification is well known and advantageous for the operation of the powered fastener driving tool. 

When the center of gravity is located around the trigger, a first center of gravity envelope for the first operational state encompasses an area forward and rearward of the front face of a top section of the trigger of the trigger mechanism assembly; a second center of gravity envelope for the 

Regarding Claim 19, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski in view of Jalbert, and Gregory does not expressly teach where the first defined area for the first center of gravity envelope is rearward of the front face of the top section of the trigger of the trigger mechanism assembly, where the second defined area for the second center of gravity envelope is rearward of the front face of the bottom section of the trigger of the trigger mechanism assembly, and where the defined area for one of the third center of gravity envelopes is rearward of the front face of the trigger of the trigger mechanism assembly.

Bergqvist teaches a powered fastener driving tool (Fig. 1) where it is known and advantageous to align the center of gravity (TP) of the tool along the trigger (3) (Fig.1) (Col 1 lines 20-36). At Col 2 lines 30-50 Bergqvist demonstrates that when the center of gravity is arranged on the trigger in one operational state of the powered fastener driving tool, the center of gravity of the powered fastener driving tool shifts along the trigger (3) in the direction of a shifting weight on the fastener driving tool in alternate operational states of the powered fastener driving tool. (Fig. 1 and Fig. 2) 

According to the teachings of Bergqvist one of ordinary skill in the art would understand that the center of gravity of the powered fastener driving tool of Smolinski in view of Jalbert and Gregory would shift from a position on the lower surface of the trigger in the claimed second operational 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the location of the center of gravity of Smolinski in view of Jalbert Gregory to align the center of gravity at the trigger as taught by Bergqvist since (Fig.1) (Col 1 lines 20-36) of Bergqvist suggests that such a modification is well known and advantageous for the operation of the powered fastener driving tool. 

When the center of gravity is located at the trigger assembly, a first center of gravity envelope for the first operational state encompasses an area rearward of the front face of a top section of the trigger of the trigger mechanism assembly; a second center of gravity envelope for the second operational state encompasses an area rearward of the front face of a bottom section of the trigger of the trigger mechanism assembly; and a third center of gravity envelopes for the third operational state encompasses an area rearward of the front face of the trigger of the trigger mechanism assembly between the first center of gravity envelope and the second center of gravity envelope are each a natural result of the specific weight of the fasteners and the shifting weight in the fastener supply assembly of the powered fastener driving tool. (MPEP 2112(III)

Regarding Claim 20, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski in view of Jalbert, and Gregory does not expressly teach the first defined area for the first center of gravity envelope is forward of the front face of the top section of the trigger of the trigger mechanism assembly, where the second defined 

Bergqvist teaches a powered fastener driving tool (Fig. 1) where it is known and advantageous to align the center of gravity (TP) of the tool along the trigger (3) (Fig.1) (Col 1 lines 20-36). At Col 2 lines 30-50 Bergqvist demonstrates that when the center of gravity is arranged on the trigger in one operational state of the powered fastener driving tool, the center of gravity of the powered fastener driving tool shifts along the trigger (3) in the direction of a shifting weight on the fastener driving tool in alternate operational states of the powered fastener driving tool. (Fig. 1 and Fig. 2)  

According to the teachings of Bergqvist one of ordinary skill in the art would understand that the center of gravity of the powered fastener driving tool of Smolinski in view of Jalbert and Gregory would shift from a position on the lower surface of the trigger in the claimed second operational state where the fastener supply assembly is full of fasteners; to a position on the upper surface of the trigger in the claimed first operational state where the fastener supply assembly is empty of fasteners; as well as a positions intermediate the upper and lower positions along the trigger in the claimed third operations state where the fastener supply assembly includes at least one and less than a full supply of said fasteners and no other fasteners. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the location of the center of gravity of Smolinski in view of Jalbert Gregory to align the center of gravity at the trigger as taught by Bergqvist since (Fig.1) (Col 1 lines 20-36) of Bergqvist suggests that such a modification is well known and advantageous for the operation of the powered fastener driving tool. 

When the center of gravity is located at the trigger, a first center of gravity envelope for the first operational state encompasses an area forward of the front face of a top section of the trigger of the trigger mechanism assembly; a second center of gravity envelope for the second operational state encompasses an area forward of the front face of a bottom section of the trigger of the trigger mechanism assembly; and a third center of gravity envelope for the third operational state encompasses an area forward of the front face of trigger of the trigger mechanism assembly are each a natural result of the specific weight of the fasteners and the shifting weight in the fastener supply assembly of the powered fastener driving tool. (MPEP 2112(III)

Regarding Claim 21 Smolinski teaches a powered fastener driving tool comprising:
(a) a housing assembly (22) including a main compartment (42) and a handle assembly (38) extending from the main compartment (42); 
(b) an end plug assembly (46) attached to the handle assembly (38); 
(c) a power source or supply assembly (par 16) positioned in the housing assembly (22); 
(d) a fastener supply assembly (34) and connected to the housing assembly (22) the fastener supply assembly (34) configured to receive a plurality of fasteners (32), each said fastener (4; par 17) comprising a head (5) and a shank (6) extending from the head (5), each said fastener (4) having a same first length (Fig. 1), 
(e) a fastener driving assembly (par 19) supported by the housing assembly (22) and configured to drive said fasteners (4; par 17); 
(f) a trigger mechanism assembly (par 19) connected to the handle assembly (38) of the housing assembly (22) and including a trigger (40) having a front face (annotated Fig. 1); 
(g) a work piece contact element assembly (par 14) connected to the main compartment (42) of the housing assembly (22); and 
(h) a pneumatic connector (par 19) connected to the end plug assembly (46),

Smolinski does not expressly disclose a removable end plug assembly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to configure the end plug assembly of Smolinksi to be removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04(V)(C) Please note that in the instant application, pages 10-13, applicant has not disclosed any criticality for the claimed limitations.

Smolinski discloses a fastener supply assembly (34) connected to the housing assembly (22), each fastener (4; par 17) comprising a head (5) and a shank (6) extending from the head (5) each said fastener (4) having a same first length fasteners (Fig. 1);

However Smolinski does not expressly disclose each said fastener being of the same first material, each said fastener having a same first weight. 

Jalbert teaches a powered fastener driving tool (10) that includes a fastener supply assembly (92, 36) configured to receive a plurality of fasteners (34), each fastener comprising a head (annotated Fig. 1) and a shank (annotated Fig. 1) extending from the head (annotated Fig. 1) each said fastener (34) having a same first length fasteners (Fig. 1); Jalbert also teaches each said fastener being of the same first material. (Col 28 lines 13-34) providing a lubricant on the fasteners, facilitating driving of the nails for the purposes of improving the efficiency of the tool. Where the Examiner understands that the each of the plurality of fasteners are of substantially the same weight since the nails are the same length, same construction and made of the same material. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners of Smolinski to include fasteners of the same 

Smolinski in view of Jalbert discloses the arrangement of the components of the powered fastener driving tool including a fastener supply assembly. However Smolinski does not expressly disclosed the claimed plurality of operational states.

Gregory teaches a powered fastener driving tool (1) that includes a housing assembly (4) and a fastener supply assembly (100) the power fastener driving tool (1) having
 (i) a first operational state in which the fastener supply assembly does not include any of said fasteners or other fasteners and no compressed air supply line is connected to the pneumatic connector; (par 119; Fig. 8)
(ii) a second operational state in which the fastener supply assembly includes a full supply of said fasteners and no other fasteners and no compressed air supply line is connected to the pneumatic connector; (par 95; Fig. 3) and
(iii) third operational states in which the fastener supply assembly includes at least one and less than a full supply of said fasteners and no compressed air supply line is connected to the pneumatic connector; (par 96, Figs 6, 9, 13)
 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include operational states as taught by Gregory since an empty fastener supply assembly, a full fastener supply assembly and various states of the fastener supply assembly ranging from just under full and just before empty and where the compressed air supply line is connected or disconnected are all inherent states of operation, well known in the art.           

Smolinski in view of Jalbert and Gregory teaches the housing assembly, the end plug assembly, the power source or supply assembly, the fastener supply assembly, the fastener driving assembly, the trigger mechanism assembly, and the work piece contact element assembly are configured, weighted, sized, shaped, placed, and arranged such that there is a center of gravity. 

However Smolinski in view of Jalbert and Gregory  does not expressly teach  the powered fastener driving tool has a center of gravity in each of the first, second, and third operational states, and such that said center of gravity moves from (a) a first center of gravity location in the first operation state to (b) one of a plurality of third center of gravity locations in the third operational state to (c) a second center of gravity location in the second operational state, and the powered fastener driving tool has a total center of gravity envelope which encompasses an area which includes the following: the first center of gravity location forward of the front face of a top section of the trigger of the trigger mechanism assembly for the first operational state; the second center of gravity location rearward of the front face of a bottom section of the trigger of the trigger mechanism assembly for the second operational state; and the plurality of third center of gravity locations between the first center of gravity location and the second center of gravity location for a plurality of the third operational states.

Bergqvist teaches a powered fastener driving tool (Fig. 1) where it is known and advantageous to align the center of gravity (TP) of the tool along the trigger (3) (Fig.1) (Col 1 lines 20-36). At Col 2 lines 30-50 Bergqvist demonstrates that when the center of gravity is arranged on the trigger in one operational state of the powered fastener driving tool, the center of gravity of the powered fastener driving tool shifts along the trigger (3) in the direction of a shifting weight on the fastener driving tool in alternate operational states of the powered fastener driving tool. (Fig. 1 and Fig. 2)  



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the location of the center of gravity of Smolinski in view of Jalbert Gregory to align the center of gravity at the trigger as taught by Bergqvist since (Fig.1) (Col 1 lines 20-36) of Bergqvist suggests that such a modification is well known and advantageous for the operation of the powered fastener driving tool. 

When the center of gravity is located around the trigger assembly, a total center of gravity envelope which encompasses an area which includes the following: the first center of gravity location forward of the front face of a top section of the trigger of the trigger mechanism assembly for the first operational state; the second center of gravity location rearward of the front face of a bottom section of the trigger of the trigger mechanism assembly for the second operational state; and the plurality of third center of gravity locations between the first center of gravity location and the second center of gravity location for a plurality of the third operational states are each a natural 

Regarding Claim 22, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski further teaches the powered fastener driving tool is a pneumatic nailer (par 19).

Regarding Claim 24, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski in view of Jalbert, and Gregory does not expressly teach the first center of gravity location, the second center of gravity location, and the plurality of third center of gravity locations generally form a line extending parallel or substantially parallel to the front face of the trigger

Bergqvist teaches a powered fastener driving tool (Fig. 1) where it is known and advantageous to align the center of gravity (TP) of the tool along the trigger (3) (Fig.1) (Col 1 lines 20-36). At Col 2 lines 30-50 Bergqvist demonstrates that when the center of gravity is arranged on the trigger in one operational state of the powered fastener driving tool, the center of gravity of the powered fastener driving tool shifts along the trigger (3) in the direction of a shifting weight on the fastener driving tool in alternate operational states of the powered fastener driving tool. (Fig. 1 and Fig. 2)   

According to the teachings of Bergqvist one of ordinary skill in the art would understand that the center of gravity of the powered fastener driving tool of Smolinski in view of Jalbert and Gregory would shift from a position on the lower surface of the trigger in the claimed second operational state where the fastener supply assembly is full of fasteners; to a position on the upper surface of the trigger in the claimed first operational state where the fastener supply assembly is empty of fasteners; as well as a plurality of positions intermediate the upper and lower positions along 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the location of the center of gravity of Smolinski in view of Jalbert Gregory to align the center of gravity at the trigger as taught by Bergqvist since (Fig.1) (Col 1 lines 20-36) of Bergqvist suggests that such a modification is well known and advantageous for the operation of the powered fastener driving tool. 

When the center of gravity is located at the trigger assembly, the first center of gravity location, the second center of gravity location, and the plurality of third center of gravity locations generally forming a line extending parallel or substantially parallel to the front face of the trigger are each a natural result of the specific weight of the fasteners and the shifting weight in the powered fastener driving tool. (MPEP 2112(III)

Regarding Claim 25 Smolinski teaches a powered fastener driving tool (Fig. 1) comprising:
(a) a housing assembly (22) including a main compartment (42) and a handle assembly (38) extending from the main compartment (42); 
(b) an end plug assembly (46) attached to the handle assembly (38); 
(c) a power source or supply assembly (par 16) positioned in the housing assembly (22); 
(d) a fastener supply assembly (34) connected to the housing assembly (22) the fastener supply assembly (34) configured to receive a plurality of fasteners (32), each said fastener (4; par 17) 
(e) a fastener driving assembly (par 19) supported by the housing assembly (22) and configured to drive said fasteners (4);
(f) a trigger mechanism assembly (par 19) connected to the handle assembly (38) of the housing assembly (22) and including a trigger (40) having a front face (annotated Fig. 1); 
(g) a work piece contact element assembly (par 14) connected to the main compartment (42) of the housing assembly (22); and
(h) a pneumatic connector (par 19) connected to the end plug assembly (46),

 Smolinski does not expressly disclose a removable end plug assembly. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the end plug assembly of Smolinksi to be removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04(V)(C) Please note that in the instant application, pages 10-13, applicant has not disclosed any criticality for the claimed limitations.

Smolinski discloses a fastener supply assembly (34) connected to the housing assembly (22), each fastener (4; par 17) comprising a head (5) and a shank (6) extending from the head (5) each said fastener (4) having a same first length fasteners (Fig. 1);

However Smolinski does not expressly disclose each said fastener being of the same first material, each said fastener having a same first weight. 

Jalbert teaches a powered fastener driving tool (10) that includes a fastener supply assembly (92, 36) configured to receive a plurality of fasteners (34), each fastener comprising a head (annotated 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners of Smolinski to include fasteners of the same material and same weight as taught by Jalbert since Col 28 lines 13-34 of Jalbert suggests that such a modification would provide lubricant on the fasteners, facilitating driving of the nails for the purposes of improving the efficiency of the power fastening tool. 

Smolinski in view of Jalbert discloses the claimed arrangement of the components of the powered fastener driving tool including a fastener supply assembly. However Smolinski does not expressly disclosed the claimed plurality of operational states.
 
Gregory teaches a powered fastener driving tool (1) that includes a housing assembly (4) and a fastener supply assembly (100) the power fastener driving tool (1) having
 (i) a first operational state in which the fastener supply assembly does not include any of said fasteners or other fasteners and no compressed air supply line is connected to the pneumatic connector; (par 119; Fig. 8)
(ii) a second operational state in which the fastener supply assembly includes a full supply of said fasteners and no other fasteners and no compressed air supply line is connected to the pneumatic connector; (par 95; Fig. 3) and


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include operational states as taught by Gregory since an empty fastener supply assembly, a full fastener supply assembly and various states of the fastener supply assembly ranging from just under full and just before empty and where the compressed air supply line is connected or disconnected are all inherent states of operation, well known in the art.     

Smolinski in view of Jalbert, and Gregory teaches the housing assembly, the end plug assembly, the power source or supply assembly, the fastener supply assembly, the fastener driving assembly, the trigger mechanism assembly, and the work piece contact element assembly are configured, weighted, sized, shaped, placed, and arranged such that there is a center of gravity. 
 
However Smolinski in view of Jalbert, and Gregory does not expressly teach the powered fastener driving tool has a center of gravity in each of the first, second, and third operational states, and such that said center of gravity moves from (a) a first center of gravity location in the first operation state to (b) one of a plurality of third center of gravity locations in the third operational state to (c) a second center of gravity location in the second operational state, and the powered fastener driving tool has (i) the first center of gravity location forward of the front face of a top section of the trigger of the trigger mechanism assembly for the first operational state, and (ii) the second center of gravity location rearward of the front face of a bottom section of the trigger of the trigger mechanism assembly for the second operational state.



According to the teachings of Bergqvist one of ordinary skill in the art would understand that the center of gravity of the powered fastener driving tool of Smolinski in view of Jalbert and Gregory would shift from a position on the lower surface of the trigger in the claimed second operational state where the fastener supply assembly is full of fasteners; to a position on the upper surface of the trigger in the claimed first operational state where the fastener supply assembly is empty of fasteners; as well as a plurality of positions intermediate the upper and lower positions along the trigger in the claimed third operations state where the fastener supply assembly includes at least one and less than a full supply of said fasteners and no other fasteners. Having the center of gravity located at the trigger, it is the natural result for the center of gravity to move, as the number of nails in the magazine shift from full to empty, from a lower position on the trigger to a higher position on the trigger.  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the location of the center of gravity of Smolinski in view of Jalbert Gregory to align the center of gravity at the trigger as taught by Bergqvist since (Fig.1) (Col 1 lines 20-36) of Bergqvist suggests that such a modification is well known and advantageous for the operation of the powered fastener driving tool. 



Regarding Claim 26, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski further teaches the powered fastener driving tool is a pneumatic nailer (par 19).

Claims 9, 13, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Smolinski (US 20050194421) in view of Jalbert (US 6431430) further in view of Gregory (US 20130320068) and further in view of Bergqvist (US 5089738) as applied to claims 1, 15, 21 and 25 above and further in view of Smolinski (US 20030132264; ‘264). 

Regarding Claim 9, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski in view of Jalbert, Gregory and Bergqvist does not expressly teach a belt hook assembly rotatably connected to the end plug assembly.

‘264 teaches a powered fastener driving tool that includes a belt hook assembly (70) rotatably connected to an end plug assembly (32, 38) providing a mechanism to support or suspend the powered fastener driving tool for the purposes of storage between use. (par 27)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the end plug assembly of Smolinski in view of Jalbert, 


Regarding Claim 13, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski in view of Jalbert, Gregory and Bergqvist does not expressly teach a belt hook assembly rotatably connected to the end plug assembly.

‘264 teaches a powered fastener driving tool that includes a belt hook assembly (70) rotatably connected to an end plug assembly (32, 38) providing a mechanism to support or suspend the powered fastener driving tool for the purposes of storage between use. (par 27)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the end plug assembly of Smolinski in view of Jalbert, Gregory and Bergqvist to attach a rotatably connected belt hook to the end plug assembly as taught by ‘264 since par 27 ‘264 suggests that such a modification provides a mechanism to support or suspend the powered fastener driving tool for the purposes of storage between use.

Regarding Claim 17, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski in view of Jalbert, Gregory and Bergqvist does not expressly teach a belt hook assembly rotatably connected to the end plug assembly.

‘264 teaches a powered fastener driving tool that includes a belt hook assembly (70) rotatably connected to an end plug assembly (32, 38) providing a mechanism to support or suspend the powered fastener driving tool for the purposes of storage between use. (par 27)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the end plug assembly of Smolinski in view of Jalbert, Gregory and Bergqvist to attach a rotatably connected belt hook to the end plug assembly as taught by ‘264 since par 27 ‘264 suggests that such a modification provides a mechanism to support or suspend the powered fastener driving tool for the purposes of storage between use.

Regarding Claim 23, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski in view of Jalbert, Gregory and Bergqvist does not expressly teach a belt hook assembly rotatably connected to the end plug assembly.

‘264 teaches a powered fastener driving tool that includes a belt hook assembly (70) rotatably connected to an end plug assembly (32, 38) providing a mechanism to support or suspend the powered fastener driving tool for the purposes of storage between use. (par 27)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the end plug assembly of Smolinski in view of Jalbert, Gregory and Bergqvist to attach a rotatably connected belt hook to the end plug assembly as taught by ‘264 since par 27 ‘264 suggests that such a modification provides a mechanism to support or suspend the powered fastener driving tool for the purposes of storage between use.

Regarding Claim 27, the modified invention of Smolinski in view of Jalbert, Gregory and Bergqvist teaches the invention as described above. Smolinski in view of Jalbert, Gregory and Bergqvist does not expressly teach a belt hook assembly rotatably connected to the end plug assembly.



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the end plug assembly of Smolinski in view of Jalbert, Gregory and Bergqvist to attach a rotatably connected belt hook to the end plug assembly as taught by ‘264 since par 27 ‘264 suggests that such a modification provides a mechanism to support or suspend the powered fastener driving tool for the purposes of storage between use.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 2 and 9-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the 112(b) rejection in the Office Action dated 06/26/2020 with respect to the fasteners not being a part of the apparatus and that the fasteners of varying size, shape and material can be used to vary the weight of the apparatus in the claimed second and third operational states was in error and the rejection is withdrawn. Consequently the amendments made to address the 112(b) rejection has created a new matter issue, specifically the limitation “each said fastener being of the same first material, each said fastener having a same first weight” recited in Claims 1, 11, 15, 21 and 25 is not sufficiently described in the specification.

The claims are broad in nature. The Applicant has not claimed an arrangement of components or any structure in such a way that would effect a controlled movement of the center of gravity 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant M. Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731